Citation Nr: 0429557	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds, with muscle group 
involvement, to the right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
multiple fragment wounds to the right leg, manifested by 
muscle involvement and multiple foreign bodies, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The residuals of shell fragment wounds to the right 
buttock do not cause a moderately severe impairment to Muscle 
Group XVII.

2.  The residuals of shell fragment wounds to the right leg 
do not cause a severe impairment to Muscle Group XII.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for an increased 
rating for residuals of multiple shell fragment wounds to the 
right buttock with muscle group involvement.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5317 (2003).

2.  The veteran does not meet the criteria for an increased 
rating for residuals of multiple fragment wounds to the right 
leg manifested by muscle involvement and multiple foreign 
bodies.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 3.655, 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In September 2001 and November 
2003 letters, VA notified the claimant that he was 
responsible to support his claims with appropriate evidence 
showing that his shell fragment wound injuries had increased 
in severity.  He was also informed that VA would attempt to 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from any private physicians regarding treatment for his shell 
fragment wounds, or to provide a properly executed release so 
that VA could request the records for him.  The record shows 
that the veteran was first advised of the VCAA in the 
September 2001 letter.  He was also notified in the September 
2001 and November 2003 letters as well as the statement of 
the case and supplemental statements of the case of what 
clinical findings were necessary for obtaining increased 
ratings for his shell fragment wounds.  Therefore, the Board 
finds that the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran on at 
least two occasions if there was any information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  See VA letters dated in 
September 2001 and November 2003.  If the evidence was held 
by private physicians, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  
Id.  Thereafter, the veteran did not identify the location of 
any post-service medical records that would show treatment 
for residuals of his shell fragment wounds or authorize the 
RO to obtain any private treatment records.  Indeed, in a May 
2002 statement, the veteran notified the RO that he had no 
other evidence in support of his claims.  

Despite the lack of help provided by the veteran, a review of 
the record on appeal shows that the claims file includes some 
service medical records, consisting of his May 1942 entry and 
October 1945 separation examination, and the RO obtained and 
associated with the record includes his contemporaneous 
treatment records from a VA Medical Center.  The record also 
includes the results from VA examinations, conducted in 
December 2000, June 2002, and November 2003, that were held 
for the express purpose of determining the current severity 
of his shell fragment wounds.  The record shows that the 
appellant, in September 2001 and November 2003 letters, as 
well as the statement of the case and supplemental statements 
of the case, was advised of what evidence VA had requested as 
well as what evidence had been received.  Accordingly, the 
Board finds that all available and identified medical records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled.

The record reveals no evidence of any harm to the veteran 
because VA failed to provide an adequate VCAA notice until 
after the February 2001 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of the evidence necessary to 
substantiate his claims, the RO ordered a VA examinations 
after issuance of the VCAA letters, and the appellant 
notified VA on at least two occasions following issuance of 
the VCAA letters that he did not have any additional evidence 
to file in support of his claims.  Hence, the appellant was 
not prejudiced by VA's failure to issue the VCAA letters 
until after the rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran and his representative allege that service-
connected shell fragment wound injuries to the right buttock 
and leg are manifested by chronic pain which has become worse 
over time, thereby entitling him to higher disability 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the RO granted service connection for residuals 
of shell fragment wounds to the right buttock with injury to 
Muscle Group XVII, and residuals of shell fragment wounds to 
the right leg with injury to Muscle Group XII.  These were 
most recently rated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (Muscle Group XVII) and 
Diagnostic Code 5312 (Muscle Group XII).  

Muscle Group XVII consists of the muscles that are 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  38 
C.F.R. § 4.73, Diagnostic Code 5317.  Under Diagnostic 
Code 5317, a 20 percent rating is warranted for moderate 
impairment, and a 40 percent rating is warranted for 
moderately severe impairment.  Id.

Muscle Group XII is the muscle group that controls 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  This muscle group encompasses the anterior muscles of 
the leg, including the tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  38 
C.F.R. § 4.73, Diagnostic Code 5312.  Under Diagnostic 
Code 5312, a 20 percent rating is warranted for moderately 
severe impairment, and a 30 percent rating is warranted for 
severe impairment.  

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

* * *

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)] and, if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  
Moreover, the combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d).  In addition, for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  Finally, for muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f). 

In September 1944, the veteran was wounded in action while 
serving in combat in France.  Service medical records 
addressing post wound care and initial findings concerning 
the path of any shell fragments are not available.  An 
October 1945 separation examination report noted a history of 
a shrapnel wound to the leg in September 1944.  The report 
also noted that the appellant had been hospitalized for 70 
days.  Physical examination revealed multiple wound scars on 
the right leg and buttocks.  There was an adherent scar on 
the right leg.  The veteran reported having right ankle pain 
with extended walking.  The scaring involved the anterior 
tibialis but the veteran demonstrated a full range of 
painless motion.

At the first post-service VA examination, dated in October 
1948, the veteran's complaints were limited to his having 
pain in the right ankle every few weeks.  He thereafter 
reported that he could walk around without limitation and his 
right buttock wounds did not cause trouble.  On examination, 
it was noted that the shell fragment wound scars on the upper 
and right posterior thigh, the right buttock, and the lateral 
surface of the lower right leg were well-healed and non 
adherent.  The shell fragment wound scars to the upper and 
right posterior thigh and the right buttock had slight muscle 
damage.  A shell fragment wound scar at the right Achilles 
tendon was adherent; and a shell fragment wound scar at the 
anterior tibial muscle was herniated.  Knee and ankle motions 
were good.  The diagnoses were residuals of shell fragment 
wounds to the right ankle and buttock, with scarring, 
"minor" muscle damage, and a hernia to the anterior tibial 
muscle along with multiple retained foreign bodies.

As to current right buttock and right leg wound residuals the 
Board notes that, while VA treatment records, dated from 
January 1999 to October 2003, note complaints of right thigh 
pain and/or discomfort opined to be secondary to his old 
shell fragment wounds, examinations at these times concluded 
that the right lower extremity was either within normal 
limits or unremarkable.  See VA treatment records dated in 
July 199, November 2000, June 2002, December 2002, and 
October 2003.  A June 2002 treatment record reported that the 
pain only occurred after prolonged sitting, that the pain was 
relieved with walking, and that the pain did not interfere 
with the veteran's activity.

Likewise, at a December 2000 VA compensation examination, the 
veteran complained of pain in his right thigh which had 
increased over the prior year and a half.  The veteran also 
reported that the pain was worse with sitting and when 
applying pressure but there was no numbness.  It was reported 
that the initial injury did not include neurovascular 
structures.  On examination, while there were four 
superficial one-inch scars.  Muscle strength was 5/5, and 
there was no functional loss in the use of the muscles.  The 
right hip showed a full active range of motion.  There were 
no adhesions, tendon damage, nerve damage to the hip or 
knees, or muscle herniation.  

Similarly, when examined in June 2002, the veteran complained 
of right thigh pain after sitting for twenty minutes.  On 
examination, the right posterior thigh had a small round 
entry scar and a four inch, healed, postoperative scar.  On 
the right lower leg was a half inch healed post-shrapnel 
scar.  A right posterior thigh scar was adherent and the 
veteran had difficulty with prolonged sitting.  Otherwise, 
the scars were smooth and there was no tenderness, 
ulceration, inflammation, color change, or disfigurement.

At a November 2003 VA examination, the veteran continued to 
complain of right thigh pain brought on by sitting for more 
then ten to fifteen minutes.  Pain was alleviated by walking.  
As to right lower leg, there was some shrapnel still embedded 
in the tibia/fibula and he had "minimal" adhesions.  
Otherwise, as to the right buttock and right leg, the scars 
were well healed, muscle strength was within normal limits, 
the joints were moveable, and there was no tendon damage or 
muscle herniation.  X-rays of the right tibia and fibula 
showed multiple foreign bodies in the soft tissue of the 
right proximal femur and right tibia and fibula with some 
foreign bodies probably imbedded in the tibia and fibula.

The record shows that the veteran sustained multiple shell 
fragment wound injuries to the right buttock and leg while in 
combat during World War II.  He thereafter required 70 days 
of hospitalization.  As to the right leg, the record shows 
that, since his injury, he had had a problem with an adherent 
scar at an entrance point.  The record also includes x-ray 
evidence showing retained shell fragments in his right leg.  

However, as to the right buttock, neither the in-service nor 
the post-service record show his shell fragment wound injury 
is manifested by adverse symptomatology that equates to a 
"moderately severe" injury to Muscle Group XVII.  There are 
no indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side do not demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)).  In fact, except for 
the scarring which the RO has already provided a separate 
compensable rating, no adverse symptomatology was seen in the 
contemporaneous VA treatment records or at the three most 
recent VA examinations.  Accordingly, the claim for an 
increased rating for residuals of shell fragment wounds to 
the right buttock is denied.  38 C.F.R. §§ 4.56, 4.73.

Similarly, as to the right leg, neither the in-service nor 
the post-service record show that his shell fragment wound 
injury is manifested by adverse symptomatology that equates 
to a "severe" injury to Muscle Group XII.  There is no 
evidence of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation 
does not show a loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side do not indicate severe impairment of 
function.  38 C.F.R. § 4.56(d)(4)).  In fact, except for some 
minimal adhesion and retained foreign bodies, as well as the 
scarring which the RO has already provided a separate 
compensable rating, and the subjective complaints of pain 
when sitting for prolonged periods, no adverse symptomatology 
was seen in the contemporaneous VA treatment records or at 
the three most recent VA examinations.  Accordingly, the 
claim for an increased rating for residuals of shell fragment 
wounds to the right leg is denied.  38 C.F.R. §§ 4.56, 4.73.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their statements as to 
the severity of the veteran's disabilities, however, are not 
competent because lay persons without medical training and 
expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above in rating the current severity of the 
veteran's service connected disabilities.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims the doctrine is not for 
application.




ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds to the right buttock, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased rating for residuals of shell 
fragment wounds to the right leg, currently evaluated as 20 
percent disabling, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



